McAllister, J. The injunction, which by the decree below was made perpetual, is a direct prohibition upon the action of the justice’s court, a legal tribunal, and in a case where it had jurisdiction. That was error. If the bill had presented a case of equitable circumstances, and an abuse by the party of the jurisdiction of the justice’s court against equity and conscience, even then the injunction should not have been directed to the court, but to the party. The court of chancery possesses no legal supremacy over justices’ courts, and can award no writs in the nature of a writ of prohibition upon the actions of such courts. When a case is made calling for the exercise of its equitable jurisdiction, the court of chancery may enjoin the action of the party to a suit at law, but not the court. Such an injunction does not deny, but admits, the jurisdiction of the common law court. Hill v. Turner, 1 Atk. 516; Tyler v. Hammersley, 44 Conn. 419; High on Injunctions, 2d Ed. § 45. But the bill in this case is insufficient to warrant any interference by a court of equity with the party to the suit at law. It sets forth no equitable circumstances, or any injury remediless at law. The ground on which equity interferes by injunction against the party in such case is concisely stated by Mr. High, thus: “It is granted on the ground that an unfair, use is being made of the legal forum, which, from circumstances of which equity alone can take cognizance, should be restrained lest an injury be committed wholly remediless at law.” § 45, sttpra. The justice’s court was entirely competent to determine the question whether the statute required Mary Casey to furnish the constable, and the latter to pay to the Pennsylvania Company, the one dollar fee and the mileage, which would amount to but ten cents, when he summoned said company under the attachment writ, hut which was paid when the regular garnishee summons was served. The controversy in reality involved only the sum of $1.10, and the railway company had the right of appeal. We regard the case as frivolous, as outside of equitable principles or precedents. The decree will, therefore, be reversed and the bill dismissed. Decree reversed.